Citation Nr: 1130014	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  05-24 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from March 1964 to February 1977.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in January 2008 and November 2009.  This matter was originally on appeal from an April 2004 rating decision of the St. Louis, Missouri, VA Regional Office (RO).

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded [twice] in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disability.

In December 2003, the Veteran identified post-service treatment by United States Public Health Services (PHS) and Dr. Moceri.  In addition, the Veteran submitted VA Form 21-4142, Authorization and Consent to Release Information to VA, for PHS from 1977 to 1981 and for Dr. Moceri from 1990 to 1991.  Further, the Veteran submitted a Report of Medical History completed by him in May 1981 for pre-appointment with PHS.

In January 2008, the Board remanded the issue for additional development.  Specifically, the Board required that the AOJ should contact the U.S. Army Corps of Engineers and/or the U.S. Public Health Service, and make another request for the treatment records, dated from 1977 to 1981, to include, inter alia, those pertinent to a back disorder. 

The AMC sent a letter to the United States Public Health Service and requested, inter alia, all treatment records from 1977 to 1981 for a back disorder.  The Staff Support Assistant at Department of Health and Human Services noted that a thorough search of their records revealed that the Veteran did not serve on active duty with PHS Commissioned Corps and noted that they were not the Army, Navy, Air Force, Marines, National Guard or Coast Guard.  In addition, the letter stated that if the Veteran received treatment at a PHS facility, that the PHS Health Data Center would need to be contacted for those records.  

In November 2009, the Board remanded the issue for further development, specifically the Board directed that the Veteran should be requested to provide additional information needed to request records previously identified as "care from 1977 to 1981 with the Public Health Service (Army Corps of Engineers)."  The Board also directed that the Veteran should be asked to provide the location where he received these services and whether the services were provided due to his employment; and if so, the Veteran should be asked to provide the name and address of his employer.  The Board directed that if the Veteran responded, these records should then be obtained and associated with the claims folder and that whether or not the Veteran responded, the U.S. Army Corps of Engineers and the Public Health Data Center identified by the U.S. PHS should be contacted and requested to provide any treatment records, dated from 1977 to 1981, to include those pertinent to a back disorder.  

In December 2009, the Board received the Veteran's written communication indicating, "The location was:  U.S. Public Health Service, 1520 Market St., St. Louis, MO.  My employer was:  St. Louis District, U.S. Army Corps of Engineers, 210 N. Tucker, St. Louis, MO. ... I was assigned to the Channel Maint Div, onboard the DREDGE St. Genevieve. ... As such I was entitled to Merchant Marine benefits from U.S. Public Health Service and provided a Captain's Certificate for this.  ..."

In March 2010, the AMC submitted a request to the PHS in St. Louis requesting of all treatment records from January 1977 to 1981 to include those pertinent to a back disorder.  A July 2010 letter from the Department of Health and Human Services (HHS) noted that a thorough search of the records revealed that the Veteran had not served on active duty with PHS Commissioned Corps and that if the Veteran had received treatment at a PHS facility, VA would need to contact the PHS Health Data Center, Hansen's Disease Program, in Baton Rouge, LA for those records.  This was done in September 2010.  In response, the PHS office in Baton Rouge requested to have the Veteran submit proper written authorization and identify which former public health service hospital or clinic provided the services.  In October 2010, the Veteran was asked to complete and return a VA Form 21-4142 and to include the name, state, and city of the public health service hospital in which he was treated.  The Veteran was also advised that files and records were not data based; they were filed by the name and location of each facility.

In response, the Veteran submitted his completed and signed VA Form 21-4142 indicating treatment from U.S. Public Health Service 1520 market Street, St. Louis, Missouri 63103.  On March 10, 2011, the AMC sent a second request to PHS Health Data Center in Baton Rouge; but it does not appear that the authorization or the information required was included.  Further development is, therefore, needed.

In addition, in December 2009, the Veteran identified a VA treatment record from VA outpatient clinic (OPC) in Viera, FL, specifically a September 2008 MRI of the Veteran's back.  Thus, this record should be obtained and associated with the claims file.

The Board also notes that if, after making reasonable efforts to obtain adequately identified records, VA is unable to secure same, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify claimant that he/she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1) (emphasis added).  In this case, it does not appear that this was done with respect to Dr. Moceri's records.  In fact, the request for Dr. Moceri's records was returned to VA.  Although the April 2004 rating decision noted that VA was unable to obtain any treatment reports from Dr. Moceri and Health First Physicians, VA did not thoroughly comply with 38 C.F.R. § 3.159(e)(1) and in fact stated, "They responded that there were no records available or that they had no record of treating you."  As stated above, this was not the case with Dr. Moceri's records.  Thus, the Board finds that the Veteran should be issued a notification letter which complies with 38 C.F.R. § 3.159(e)(1) for all treatment records that VA was unable to obtain on the Veteran's behalf.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to complete and return another VA Form 21-4142 and to include the name, state, and city of the public health service hospital in which he was treated from 1977 to 1981.  PHS Health Data Center, Hansen's Disease Program, in Baton Rouge, LA should be contacted and provided the information and authorization required for obtaining the identified records.  The requests and any records obtained in association with the requests for these records should be associated with the claims file.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  Copies of all VA outpatient treatment records pertaining to treatment for a back disability since September 2008, including a September 2008 MRI, from the VA OPC in Viera, Florida should be obtained and associated with the claims file.  

3.  The Veteran should be issued a notification letter for all treatment records that VA has been unable to obtain on the Veteran's behalf which (a) identifies the specific records VA is unable to obtain; (b) briefly explains the efforts that VA made to obtain those records; (c) describes any further action to be taken by VA with respect to the claim; and (d) notifies the Veteran that he is ultimately responsible for providing the evidence.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

